{¶ 19} While I agree with the majority as to its analysis and disposition of this case, I write separately to indicate that I believe that the best practice for a trial court when accepting a plea on multiple charges is to inform the defendant of the possibility of consecutive sentences, describe what that means and inquire of the defendant to make sure he or she understands. That procedure would leave no doubt, when one examines the record, that a defendant understood what the possible sentence could be.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Licking County, Ohio, is affirmed.
Costs to appellant.